FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

RUBEN TALAMANTES,                    
              Plaintiff-Appellant,
               v.
RAY LEYVA; GILBERT AGUILAR; LEE           No. 06-55939
BACA; R. DOYLE CAMPBELL;
                                            D.C. No.
COUNTY OF LOS ANGELES; LOS
ANGELES COUNTY SHERIFF’S                 CV-04-06792-
DEPARTMENT; JOHN L. SCOTT;                  GAF(Ex)
DENNIS A. CONTE; JOHN VANDER               OPINION
HORCK; DENNIS H. BURNS;
KENNETH J. BRAZILE; LEE C.
MCCOWN; JOHN H. CLARK,
            Defendants-Appellees.
                                     
       Appeal from the United States District Court
          for the Central District of California
         Gary A. Feess, District Judge, Presiding

                  Argued and Submitted
       January 16, 2009—San Francisco, California

                   Filed August 6, 2009

       Before: J. Clifford Wallace, Jerome Farris and
          M. Margaret McKeown, Circuit Judges.

                Opinion by Judge Wallace




                           10569
                   TALAMANTES v. LEYVA              10571


                       COUNSEL

Jeff Dominic Price, Santa Monica, California, for the
plaintiff-appellant.

John J. Collins, Tomas A. Guterres, Douglas Fee (argued),
and Catherine Mason-Mathers, Law Offices of Collins, Col-
lins, Muir & Stewart, LLP, South Pasadena, California, for
the defendants-appellees.
10572               TALAMANTES v. LEYVA
                         OPINION

WALLACE, Senior Circuit Judge:

   Talamantes appeals from the district court’s judgment dis-
missing his action for failure to exhaust administrative reme-
dies pursuant to 42 U.S.C. § 1997e(a). We have jurisdiction
over Talamantes’ timely filed appeal pursuant to 28 U.S.C.
§ 1291. We reverse the judgment of dismissal and remand to
the district court.

                              I.

   Talamantes, who was held in the custody of the County of
Los Angeles Sheriff’s Department from April 11, 2003 until
June 5, 2003, filed a federal complaint alleging that certain
events occurred during his incarceration, which violated his
constitutional rights. The complaint was filed long after his
release from jail.

   Talamantes was initially incarcerated in the Men’s Central
Jail, and he alleges that while he was there, he was attacked
by other inmates. He was then placed in administrative segre-
gation and housed in a single-man cell, during which time he
alleges that he was deprived of food and toilet paper. He
alleges that on May 9, 2003, prison officials allowed two
inmates to enter his cell and attack him with inmate-
manufactured knives, while the officials watched. Talamantes
was subsequently transferred to the Twin Towers Correctional
Facility for mental observation, and then moved to a medical
unit, where he alleges that medical staff failed to diagnose
properly and treat his injuries. Soon afterwards, on June 5,
2003, Talamantes was released from jail.

   While Talamantes was in custody, his father contacted
Lieutenant Aguilar, the watch commander for the Men’s Cen-
tral Jail, and complained that his son had been involved in an
altercation with deputies, and had suffered some sort of
                     TALAMANTES v. LEYVA                  10573
trauma. Talamantes’ father also expressed concern about his
son’s mental condition. Aguilar conducted an investigation
and issued a written “Watch Commander’s Service Comment
Report,” concluding that “there is no merit or basis for Mr.
Talamantes’ questions about his son’s stay in custody.” The
report recommended that no further action be taken regarding
Talamantes’ father’s inquiry. Neither Talamantes’ father nor
Talamantes pursued the grievance any further within the jail
system.

   The County of Los Angeles Sheriff’s Department had an
administrative appeals process in place at the time Talamantes
was incarcerated and following his release. The “Custody
Division Manual” provided a written procedure for handling
inmate complaints. Inmates first filed an “Inmate Complaint
Form.” If the initial complaint was denied, the inmates could
appeal the decision. The Custody Division Manual also pro-
vided a process for reviewing complaints from released
inmates. Talamantes does not allege that he participated in
this grievance process, either during his incarceration or after
his release.

   Instead, on August 16, 2004, over a year after his release
from custody, Talamantes filed a complaint in the district
court pursuant to 42 U.S.C. § 1983, alleging that his rights
under the Eighth and Fourteenth Amendments had been vio-
lated while he was in custody. Defendants moved to dismiss
Talamantes’ complaint on the ground that he failed to exhaust
administrative remedies, as required by the Prison Litigation
Reform Act (PLRA). The district court held that Talamantes
“must exhaust his administrative remedies before filing an
action under Section 1983 relating to his conditions of con-
finement, even if [he] is no longer incarcerated.” Because
Talamantes failed to meet this exhaustion requirement, the
district court granted defendants’ motion to dismiss.

                              II.

  We review the district court’s legal conclusions in its dis-
missal of a case for failure to exhaust administrative remedies
10574                 TALAMANTES v. LEYVA
de novo. Griffin v. Arpaio, 557 F.3d 1117, 1119 (9th Cir.
2009). We review its factual findings for clear error. Id. Inter-
pretation of the PLRA is a question of law which we review
de novo. Page v. Torrey, 201 F.3d 1136, 1138-39 (9th Cir.
2000).

   [1] The central issue raised on appeal is whether a person
no longer incarcerated must exhaust administrative remedies
pursuant to the PLRA as a prerequisite to filing an action in
the district court relating to the conditions of his incarceration.
This issue is one of first impression in this circuit.

   [2] “It is well settled that, in a statutory construction case,
analysis must begin with the language of the statute itself;
when the statute is clear, ‘judicial inquiry into [its] meaning,
in all but the most extraordinary circumstance, is finished.’ ”
United States v. Carter, 421 F.3d 909, 911 (9th Cir. 2005),
quoting Estate of Cowart v. Nicklos Drilling Co., 505 U.S.
469, 475 (1992). The PLRA provides that: “No action shall be
brought with respect to prison conditions under [42 U.S.C.
§ 1983], or any other Federal law, by a prisoner confined in
any jail, prison, or other correctional facility until such
administrative remedies as are available are exhausted.” 42
U.S.C. § 1997e(a) (emphasis added).

   [3] The language of the statute is plain and unambiguous —
the exhaustion requirement applies only to “prisoners.” A
“prisoner” is defined as “any person incarcerated or detained
in any facility who is accused of, convicted of, sentenced for,
or adjudicated delinquent for, violations of criminal law or the
terms and conditions of parole, probation, pretrial release, or
diversionary program.” 42 U.S.C. § 1997e(h). Thus, a person
not “incarcerated or detained” in this manner at the time the
action is filed is not a “prisoner” for purposes of the statute,
and therefore, not subject to the exhaustion requirement.

  We relied on the plain language of the PLRA in Page,
where we held that a person civilly committed under Califor-
                      TALAMANTES v. LEYVA                   10575
nia’s Sexually Violent Predators Act is not subject to the
PLRA’s exhaustion of remedies requirement. 201 F.3d at
1137. We explained that “it is clear from the express language
of these provisions that [the requirement to exhaust adminis-
trative remedies] appl[ies] only to ‘prisoners.’ ” Id. at 1139.
We therefore held that “only individuals who, at the time they
seek to file their civil actions, are detained as a result of being
accused of, convicted of, or sentenced for criminal offenses
are ‘prisoners’ within the definition of 42 U.S.C. § 1997e.” Id.
at 1140 (emphasis added). While Page concerned the terms of
the PLRA as applied to a person under civil commitment, we
will also adhere to the plain language of the statute as applied
to a person who has been released from prison altogether.

   [4] Citing the Supreme Court’s decision in Woodford v.
Ngo, 548 U.S. 81 (2006), defendants argue that there are pol-
icy reasons for requiring all individuals who bring an action
regarding prison conditions to exhaust administrative reme-
dies, regardless of whether they are currently incarcerated.
Although many policies support the PLRA’s exhaustion
requirement with respect to the currently imprisoned, general
policies—even if they could be applied to former prisoners—
do not trump the plain language of the statute. In a recent case
interpreting the PLRA’s exhaustion requirements, the
Supreme Court stated that “[n]o mere omission . . . which it
may seem wise to have specifically provided for, justif[ies]
any judicial addition to the language of the statute.” Jones v.
Bock, 549 U.S. 199, 216-17 (2007), quoting United States v.
Goldenberg, 168 U.S. 95, 103 (1897). If Congress had
intended for all individuals, including former prisoners, who
wished to bring an action regarding prison conditions to
exhaust all available administrative remedies, it could have
expressed that intention in the statute. Congress did not do so.

   [5] Therefore, we join our sister circuits in holding that
only those individuals who are prisoners (as defined by 42
U.S.C. § 1997e(h)) at the time they file suit must comply with
the exhaustion requirements of 42 U.S.C. § 1997(a). See, e.g.,
10576                TALAMANTES v. LEYVA
Norton v. City of Marietta, 432 F.3d 1145, 1149-51 (10th Cir.
2005) (per curiam); Nerness v. Johnson, 401 F.3d 874, 876
(8th Cir. 2005); Ahmed v. Dragovich, 297 F.3d 201, 210 (3d
Cir. 2002); Greig v. Goord, 169 F.3d 165, 167 (2d Cir. 1999)
(per curiam); Kerr v. Puckett, 138 F.3d 321, 323 (7th Cir.
1998).

   [6] In this case, it is undisputed that Talamantes was
released from custody over a year before filing his action in
federal court. Therefore, he was not required to exhaust
administrative remedies before filing his action.

                             III.

   On appeal, Talamantes raised two additional issues: (1)
whether defendants adequately raised the affirmative defense
of exhaustion in the district court; and (2) whether defendants
adequately provided Talamantes the opportunity to exhaust
remedies. Because Talamantes was not required to exhaust
administrative remedies, we need not decide these issues.

   [7] The district court erred in dismissing Talamantes’
action for failure to exhaust administrative remedies. There-
fore, we reverse and remand this case to the district court.

  REVERSED AND REMANDED.